FILE COPY




                                   No. 07-15-00345-CV


Scott Martin                                 §     From the 320th District Court
 Appellant                                           of Potter County
                                             §
v.                                                 October 20, 2015
                                             §
Potter County, et al.                              Opinion by Justice Campbell
 Appellees                                   §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated October 20, 2015, it is ordered,

adjudged and decreed that this appeal be dismissed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo